Exhibit 10.32
Amendment to the
The McGraw-Hill Companies, Inc.
Management Supplemental
Death & Disability Benefits Plan
     The McGraw-Hill Companies, Inc. Management Supplemental Death & Disability
Benefits Plan (the “Plan”) is amended, effective as of January 1, 2010, as
follows:

  1.   Article IV of the Plan his hereby amended to delete the first sentence of
Section 4.01 and to insert the following in place thereof:         “In the event
of the death of a Member prior to the date of his Retirement or a Disabled
Member prior to his Normal Retirement Date, the Beneficiary of the Member or
Disabled Member shall be entitled to receive a lump-sum Death Benefit within
sixty days following the date of death.”     2.   Except as set forth above, the
Plan remains in full force and effect.

 